EXHIBIT 10.12

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of March 17, 2008, by and between RedRoller Holdings, Inc., a Delaware
corporation (the “Company”), and Michael T. Tribolet (“Executive” and, together
with the Company, the “Parties”).


WITNESSETH:


WHEREAS, the Company desires to engage the services of the Executive and the
Executive desires to be employed by the Company; and
 
WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be substantially available to the Company, and that the
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company; and
 
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms of the Executive’s employment with the Company.
 
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Position/Duties.
 
(A)           The Company hereby employs the Executive as Chief Executive
Officer of the Company during the Term (as defined in Section 2 below) on the
terms set forth herein. During the course of his employment, the Executive shall
have those duties and responsibilities, and the authority, customarily possessed
by the Chief Executive Officer of a corporation and such additional duties as
may be assigned to him from time to time by the Board of Directors of the
Company (the “Board”) or a committee thereof.  The Executive shall report
directly to the Board or a committee thereof.
 
(B)           During the Term the Executive shall devote all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties
hereunder.  The Executive agrees that, during the Term, the Executive will not
engage in any other business activity or have any business interests that may
conflict with or impair the performance of any of the Executive’s duties
hereunder or create any potential business conflicts with the Company or any
subsidiary thereof (collectively, the “Company Group”).  Service by the
Executive on the board of directors
 
1

--------------------------------------------------------------------------------


of other companies that are not competitors of the Company shall not be deemed
to be a violation of this Agreement, provided that such service is pre-approved
in writing by the Board or a committee thereof and does not significantly
interfere with the confidentiality provisions of this Agreement or the
performance of his duties hereunder.
 
(C)           Until such time as the Executive has been appointed to the Board
via due process of the Nominating Committee thereof, the Executive shall be
invited to attend all meetings of the Board in his capacity as Chief Executive
Officer of the Company.
 
2.           Term. The Executive’s employment hereunder shall commence on
Monday, March 17, 2008 and shall, unless terminated in accordance with the terms
hereof, continue for a three year period thereafter (the “Term”).  The
Executive’s obligations and the Company’s rights under Sections 8 through 11
below, and the Executive’s other post-employment covenants, shall survive the
expiration or earlier termination of this Agreement for any reason.
 
3.           Compensation.
 
(A)           Base Salary.  The Company shall initially pay the Executive a base
salary at the annual rate of Two Hundred Seventy Five Thousand Dollars
($275,000) (the “Initial Salary”).  The Initial Salary shall thereafter
automatically be increased to the annual rate of Three Hundred Seventy Thousand
Dollars ($370,000) (the “Revised Salary”; both the Initial Salary and the
Revised Salary are sometimes referred to herein as the “Base Salary”) upon the
closing by the Company of not less than Two Million Five Hundred Thousand
Dollars of debt or equity financing (the “Financing Transaction”).  Upon the
closing of the Financing Transaction, the Company shall retroactively pay the
Executive the difference between the Initial Salary and the Revised Salary for
the number of days elapsing from the date of this Agreement to the date of the
closing of the Financing Transaction.  For the avoidance of doubt, upon the
closing of the Financing Transaction, the Company shall pay the Executive a Base
Salary at the annual rate of Three Hundred Seventy Thousand Dollars ($370,000).
 
(B)           Cash Performance Bonus.
 
(i)           During the Term, in addition to the then applicable Base Salary,
the Executive shall be eligible to receive a cash bonus of up to One Hundred
Forty Thousand Dollars ($140,000) per annum, based on written performance
objectives (the “Bonus Parameters”) defined by the Board or a committee thereof
upon consultation with the Executive.  In the event that the Board has not
delivered the Bonus Parameters for fiscal year 2008 to the Executive in writing
by the date that is sixty (60) days after the date of this Agreement, the
Company shall pay the Executive a cash bonus of One Hundred Ten Thousand Dollars
($110,000) apportioned for fiscal year 2008, such bonus to be paid in the normal
course as the Company disburses annual bonuses to other employees of the
Company.
 
(ii)           If, during the second year of the Term, the Board has not
delivered the Bonus Parameters for the Company’s then current fiscal year to the
Executive by the date that is thirty (30) days after the filing of the Company’s
Annual Report on Form 10-K for the
 
2

--------------------------------------------------------------------------------


fiscal year ended December 31, 2008, the Company shall pay the Executive a cash
bonus of One Hundred Forty Thousand Dollars ($140,000), such bonus to be paid in
the normal course as the Company disburses annual bonuses to other employees of
the Company.
 
(iii)           If, during the third year of the Term, the Board has not
delivered the Bonus Parameters for the Company’s then current fiscal year to the
Executive by the date that is thirty (30) days after the filing of the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2009, the
Company shall pay the Executive a cash bonus of One Hundred Forty Thousand
Dollars ($140,000), such bonus to be paid in the normal course as the Company
disburses annual bonuses to other employees of the Company.
 
(iv)           Notwithstanding the foregoing, all cash bonuses set forth above
are conditioned upon the Executive’s continued employment with the Company at
the time such bonuses come due.
 
(C)           Signing Bonus.  Upon the execution of this Agreement by the
Parties, subject to approval by the Board on or before the Grant Date (as
hereinafter defined), the Executive shall be granted a stock option (the
“Signing Bonus Option”) to purchase an aggregate of One Hundred Seventy Five
Thousand (175,000) shares of the common stock of the Company (the “Common
Stock”), all of which shall be granted as an incentive stock option to the
extent permissible under the Internal Revenue Code of 1986, as amended (the
“Code”), and the remainder of which shall be granted as a nonstatutory stock
option.  The Signing Bonus Option shall be granted under the Plan pursuant to
the Company’s standard form of stock option agreement.  The Signing Bonus Option
shall vest in full and become immediately exercisable (i) ninety (90) days after
the grant thereof and/or (ii) upon a Change of Control of the Company (as such
term is defined in the applicable stock option agreement).  Except as expressly
set forth herein, the terms and conditions governing the Signing Bonus Option
and the grant, exercise and ownership of the Signing Bonus Option and the shares
of Common Stock for which such Signing Bonus Option is exercisable shall be
governed by the Plan and the applicable stock option agreement.  The Executive
shall be required to execute such stock option agreement as a condition
precedent to the receipt of the Signing Bonus Option and the Signing Bonus
Option shall have an exercise price per share of Common Stock equal to the
closing trading price of the Common Stock on the first date of Executive’s
employment by the Company (the “Grant Date”).
 
(D)           Stock Options.
 
(i)           Subject to approval by the Board on or before the Grant Date, the
Executive shall be granted a stock option (the “First Option”) to purchase an
aggregate of One Million Five Hundred Thousand (1,500,000) shares of Common
Stock, all of which shall be granted as an incentive stock option to the extent
permissible under the Code, and the remainder of which shall be granted as a
nonstatutory stock option.  The First Option shall be granted under the Plan
pursuant to the Company’s standard form of stock option agreement.  The First
Option shall vest (i) in equal 1/3 increments annually until fully vested and/or
(ii) in full and become immediately exercisable upon a Change of Control of the
Company (as such term is defined in the applicable stock option
agreement).  Except as expressly set forth herein, the terms and
 
3

--------------------------------------------------------------------------------


conditions governing the First Option and the grant, exercise and ownership of
the First Option and the shares of Common Stock for which such First Option is
exercisable shall be governed by the Plan and the applicable stock option
agreement.  The Executive shall be required to execute such stock option
agreement as a condition precedent to the receipt of the First Option and the
First Option shall have an exercise price per share of Common Stock equal to the
closing trading price of the Common Stock on the Grant Date.
 
(ii)           Upon the one year anniversary of this Agreement, and subject to
(a) the approval by the Board on or before the Second Grant Date (as hereinafter
defined) and (b) the prior affirmative vote of the requisite number of
stockholders of the Company to increase the total number of shares of Common
Stock eligible for issuance under the Plan as of the date of this Agreement by
Three Million Five Hundred Thousand (3,500,000) shares, the Executive shall be
granted a stock option (the “Second Option”) to purchase an aggregate of One
Million Five Hundred Thousand (1,500,000) shares of Common Stock, all of which
shall be granted as an incentive stock option to the extent permissible under
the Code, and the remainder of which shall be granted as a nonstatutory stock
option.  The Second Option shall be granted under the Plan pursuant to the
Company’s standard form of stock option agreement.  The Second Option shall vest
(i) 1/3 upon the one year anniversary of the Second Grant Date and quarterly
thereafter in equal increments over one year until fully vested and/or (ii) in
full and become immediately exercisable upon a Change of Control of the Company
(as such term is defined in the applicable stock option agreement).  Except as
expressly set forth herein, the terms and conditions governing the Second Option
and the grant, exercise and ownership of the Second Option and the shares of
Common Stock for which such Second Option is exercisable shall be governed by
the Plan and the applicable stock option agreement.  The Executive shall be
required to execute such stock option agreement as a condition precedent to the
receipt of the Second Option and the Second Option shall have an exercise price
per share of Common Stock equal to the closing trading price of the Common Stock
on the one year anniversary of this Agreement (the “Second Grant Date”).
 
(E)           Annual Review.  During the first one hundred and fifty (150) days
of the Company’s 2009 fiscal year, and on an annual basis thereafter within the
first one hundred and fifty (150) days of the Company’s subsequent fiscal years
for the remainder of the Term, the Board, with the Executive abstaining as
necessary or appropriate, will review the Executive’s Base Salary and other
compensation and, at the discretion of a majority of the Board, may increase,
but not decrease, the Executive’s Base Salary and/or other compensation, based
upon his performance, the Company’s results of operations, and other relevant or
associated factors.
 
4.           Benefits.


(A)           Vacation.  The Executive shall be entitled to four (4) weeks paid
vacation, to be taken at a time or times acceptable to the Company and otherwise
consistent with the terms and conditions of this Agreement.  The Executive may
take up to two (2) weeks additional vacation or personal time without
compensation.


4

--------------------------------------------------------------------------------


(B)           Fringe Benefits. The Executive shall be included, to the extent
eligible thereunder, in Company benefit plans providing group life insurance,
hospitalization, medical, pension, financial services and any other similar or
comparable benefits available to other employees.


(C)           Directors and Officers Insurance.  The Executive (i) shall be
covered by the Company’s Directors and Officers Insurance policy, to the extent
that the Company currently has such insurance in place, for so long as the
Executive remains an executive officer or director of the Company, and (ii)
shall be entitled to indemnification coverage pursuant to the terms of the
Company’s Bylaws.


(D)           Life Insurance.  The Company, in its discretion, may purchase one
or more term life insurance policies on the life of the Executive, with the
Company named as beneficiary, with an aggregate death benefit of up to
$5,000,000. In addition, the Company shall provide an insurance benefit to the
Executive, subject to the limitations described herein, equal to the amount
necessary to enable the Executive to purchase one or more life insurance
policies on his life, with a beneficiary(ies) as designated by the Executive;
provided, however, that in any one calendar year, the total premium cost to be
paid by the Company to the Executive shall not exceed $15,000. The Company and
the Executive shall fully cooperate with each other by taking all actions
reasonably necessary to carry out the intentions of this section. Each party
hereto shall cooperate in purchasing any insurance policies, including taking
into consideration the wishes of the other party hereto with respect to the type
of policy purchased and the quality of the insurance provider, and the Executive
shall submit to any application process, including medical testing, requested by
the Company or any applicable insurance provider.


5.           Expenses.  The Company shall reimburse the Executive for reasonable
out-of-pocket business expenses incurred by him on behalf of the Company in the
performance of his duties as specified herein and as documented in accordance
with the requirements of the Internal Revenue Service and the Company’s policies
in effect from time to time.
 
6.           Termination of Employment.  The Executive’s employment and the Term
shall terminate on the first of the following to occur:


(A)           Death.  Automatically on the date of death of the Executive.


(B)           Disability.  Upon written notice by the Company to the Executive
of termination due to Disability.  For purposes of this Agreement, “Disability”
shall be defined as the inability of the Executive to have performed the
Executive’s duties hereunder due to a physical or mental injury, infirmity or
incapacity for one hundred and eighty (180) consecutive days (including weekends
and holidays) in any 365-day period or the Company’s good faith determination
that the Executive will not be able to perform the Executive’s material duties
hereunder for six (6) consecutive months (including any period of
non-performance due to such injury, infirmity or incapacity prior to such
determination).


5

--------------------------------------------------------------------------------


(C)           Termination by the Company.  The Company may terminate the
Executive’s employment with the Company and the Term upon written notice at any
time with or without Cause.  “Cause” shall mean the occurrence of any of the
following events:


(i)             the Executive’s  refusal to follow the lawful directions of the
Board or a committee thereof in any material respect within fifteen (15) days of
the giving of written notice thereof (specifying such directions) to the
Executive;


(ii)           the Executive’s demonstrated gross negligence, willful
misconduct, embezzlement or misappropriation of corporate funds or other such
acts of theft, fraud or breach in any material respect of any statutory or
common law fiduciary duty with respect to the Company;


(iii)          the Executive’s indictment for, conviction of, or pleading of
guilty or nolo contendere to, a felony;


(iv)           the Executive’s breach in any material respect of the duty of
non-competition set forth in Section 8(A) of this Agreement, during the Term;


(v)            the Executive’s breach in any material respect of the duty
confidentiality set forth in Section 8(B) of this Agreement, during the Term;


(vi)           the Executive’s breach in any material respect of the duty of
non-solicitation set forth in Section 8(C) of this Agreement, during the Term;
or


(vii)          the Executive’s breach in any material respect of the duty of
non-
disparagement set forth in Section 8(D) of this Agreement, during the Term.


Executive’s employment may be terminated at any time other than for Cause upon a
majority vote of the Board, with Executive abstaining if then a member of the
Board, in which case the duties of the Company and the Executive, one to the
other, under this Agreement shall terminate as of the date of the Executive’s
termination of employment, subject to the Company providing the severance
payments and other benefits, specified in Section 7 below.


Any termination of Executive’s employment by the Company shall be communicated
by written notice of termination to the other party hereto, which shall set
forth the reason if determined for Cause, the effective date and time of
termination, and any other relevant data.


(D)           Termination by the Executive for Convenience.  The Executive may
voluntarily terminate his employment with the Company and the Term upon not less
than sixty (60) days prior written notice to the Company (which the Company may,
in its sole discretion, make effective earlier than any notice date).  If the
Executive voluntarily leaves the employ of the Company during the Term, the
duties of the Company and the Executive, one to the other, under this Agreement
shall terminate as of the date of the Executive’s termination of employment,
 
6

--------------------------------------------------------------------------------


provided, however, that if Executive voluntarily leaves the employ of the
Company during the Term under circumstances that constitute a resignation for
Good Reason (as defined below), the Company shall provide the severance payments
and other benefits, specified in Section 7 below.


(E)           Termination by the Executive for Good Reason.  Subject to the
provisions provided below, and at his option, the Executive may terminate his
employment hereunder for “Good Reason” if (i) the Board does not authorize the
issuance of the Second Option to the Executive upon the one year anniversary of
this Agreement (provided, however, that the Board’s failure to do so shall not
constitute Good Reason for the purposes of this Agreement if the requisite
number of stockholders of the Company have not previously voted to increase the
total number of shares of Common Stock eligible for issuance under the Plan as
of the date of this Agreement by Three Million Five Hundred Thousand (3,500,000)
shares) or (ii) the Board change the Executive’s title from Chief Executive
Officer without his written permission.


(F)           Post-Employment Obligations. In the event that Executive’s
employment with the Company is terminated due to any reason other than death or
Disability, the provisions of Sections 8 through 11 below and Executive’s other
post-employment covenants shall survive any such termination.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------


7.           Consequences of Termination.


(A)           Accrued Amounts.  In the event that the Executive’s employment
hereunder and the Term is terminated for any reason hereunder, the Company shall
pay or provide the Executive (i) any unpaid Initial Salary or Base Salary, as
applicable, through the date of termination within ten (10) days; (ii)
reimbursement in accordance with the Company’s reimbursement policies for any
unreimbursed business expenses incurred pursuant to Section 5 above through the
date of termination; (iii) any accrued but unused vacation time within ten (10)
days; and (iv) any earned but unpaid bonuses hereunder and all other payments,
benefits or rights to which the Executive may be entitled under the terms of
this Agreement, any applicable stock option agreement(s) or any other
arrangement, plan or program of the Company applicable to the Executive (other
than any termination or severance arrangement, plan or program of the Company).


(B)           Severance Benefits in the Event of Termination by Company Other
Than For Cause.


(i)            If, during the first ninety (90) days of the Term, the
Executive’s employment with the Company is terminated by the Company other than
for Cause, death or Disability, then Executive shall be entitled to the
following severance benefits, subject to the Executive’s compliance in all
material respects with the obligations set forth in Sections 8 through 11 below:


(a)           One Hundred Seventy Five Thousand (175,000) of the Executive’s
stock options which are not then exercisable shall become immediately vested and
exercisable (which exercise, at Executive’s option, may be a “cashless”
exercise) for up to the longer of (x) one (1) year after termination of
Executive’s employment with the Company, or (y) the remainder of the option
period provided for in the Plan.


(b)           For a six (6) month period following the date of Executive’s
termination of employment with the Company, the Executive shall be entitled to
Benefits Continuation (as defined below).  If Executive commences other
full-time employment elsewhere where benefits of equal or superior quality are
available, the Company’s obligation to provide Benefits Continuation shall
cease, except with respect to any pre-existing conditions, which are not
adequately covered by the newer benefits


(ii)           If, after the first ninety (90) days of the Term but during the
first year of the Term, the Executive’s employment with the Company is
terminated by the Company other than for Cause, death or Disability, then
Executive shall be entitled to the following severance benefits, subject to the
Executive’s compliance in all material respects with the obligations set forth
in Sections 8 through 11 below:


(a)           The Company shall pay the Executive a severance payment equal to
six (6) months of the then applicable Base Salary with 50% of such severance
payment
8

--------------------------------------------------------------------------------


being paid in a lump sum within ten (10) days of the cessation of the
Executive’s employment with the Company and the remaining fifty percent (50%) of
such severance payment and any earned and accrued bonus, payable in six (6)
equal, monthly installments, without interest. For the avoidance of doubt, such
severance payment shall be made with respect to the Base Salary as in effect as
of the date of the Executive’s termination of employment with the Company; and


(b)           Five Hundred Thousand (500,000) of the Executive’s stock options
which are not then exercisable shall become immediately vested and exercisable
(which exercise, at Executive’s option, may be a “cashless” exercise) for up to
the longer of (x) one (1) year after termination of Executive’s employment with
the Company, or (y) the remainder of the option period provided for in the Plan;
and
 
(c)           For a one (1) year period following the date of Executive’s
termination of employment with the Company, the Executive shall be entitled to
Benefits Continuation. If Executive commences other full-time employment
elsewhere where benefits of equal or superior quality are available, the
Company’s obligation to provide Benefits Continuation shall cease, except with
respect to any pre-existing conditions, which are not adequately covered by the
newer benefits.
 
(iii)          If, during the second year of the Term, the Executive’s
employment with the Company is terminated by the Company other than for Cause,
death or Disability, then Executive shall be entitled to the following severance
benefits, subject to the Executive’s compliance in all material respects with
the obligations set forth in Sections 8 through 11 below:


(a)           The Company shall pay the Executive a severance payment equal to
nine (9) months of the then applicable Base Salary with 50% of such severance
payment being paid in a lump sum within ten (10) days of the cessation of the
Executive’s employment with the Company and the remaining fifty percent (50%) of
such severance payment and any earned and accrued bonus, payable in six (6)
equal, monthly installments, without interest. For the avoidance of doubt, such
severance payment shall be made with respect to the Base Salary as in effect as
of the date of the Executive’s termination of employment with the Company; and


(b)           Five Hundred Thousand (500,000) of the Executive’s stock options
which are not then exercisable shall become immediately vested and exercisable
(which exercise, at Executive’s option, may be a “cashless” exercise) for up to
the longer of (x) one (1) year after termination of Executive’s employment with
the Company, or (y) the remainder of the option period provided for in the Plan;
and
 
(c)           For a one (1) year period following the date of Executive’s
termination of employment with the Company, the Executive shall be entitled to
Benefits Continuation. If Executive commences other full-time employment
elsewhere where benefits of equal or superior quality are available, the
Company’s obligation to provide Benefits Continuation shall cease, except with
respect to any pre-existing conditions, which are not adequately covered by the
newer benefits.


9

--------------------------------------------------------------------------------


(iv)           If, during the third year of the Term, the Executive’s employment
with the Company is terminated by the Company other than for Cause, death or
Disability, then Executive shall be entitled to the following severance
benefits, subject to the Executive’s compliance in all material respects with
the obligations set forth in Sections 8 through 11 below:


(a)           The Company shall pay the Executive a severance payment equal to
the greater of (i) the portion of the then applicable Base Salary otherwise
payable to the Executive for the remainder of the third year of the Term or (ii)
six months (6) of the then applicable Base Salary, with 50% of such severance
payment being paid in a lump sum within ten (10) days of the cessation of the
Executive’s employment with the Company and the remaining fifty percent (50%) of
such severance payment and any earned and accrued bonus, payable in six (6)
equal, monthly installments, without interest.  For the avoidance of doubt, such
severance payment shall be made with respect to the Base Salary as in effect as
of the date of the Executive’s termination of employment with the Company; and


(b)           Three Hundred Twenty Five Thousand (325,000) of the Executive’s
stock options which are not then exercisable shall become immediately vested and
exercisable (which exercise, at Executive’s option, may be a “cashless”
exercise) for up to the longer of (x) one (1) year after termination of
Executive’s employment with the Company, or (y) the remainder of the option
period provided for in the Plan; and
 
(c)           For a one (1) year period following the date of Executive’s
termination of employment with the Company, the Executive shall be entitled to
Benefits Continuation. If Executive commences other full-time employment
elsewhere where benefits of equal or superior quality are available, the
Company’s obligation to provide Benefits Continuation shall cease, except with
respect to any pre-existing conditions, which are not adequately covered by the
newer benefits.
 
(v)            For the purposes of this Agreement, “Benefits Continuation” shall
mean for the referenced period of time following the date of Executive’s
termination of employment with the Company, that the Company shall provide or
otherwise make available to Executive, an election (with respect to health
and/or dental coverage under the Company’s group health plan or under
continuation coverage provisions of ERISA and the Code or under an individual
paid plan) to ensure continued health insurance  coverage either individually or
under the Company’s health, dental or other benefit plans and term life
insurance benefit  (collectively, the “Continuation Plans”) on not less than the
same terms and conditions as previously were in place for the Executive.  The
cost to the Executive of including the Executive, his spouse and his dependents
in any Continuation Plans shall be no more than that previously paid by the
Executive and may be deducted from any regular payments made to the Executive
under this Agreement. If at any time, the Company is precluded by the terms of
any of the Continuation Plans from providing such coverage to Executive, his
spouse, or his dependents, for reasons to be
 
10

--------------------------------------------------------------------------------


beyond the control of the Company, such coverage shall be provided by any other
available means and the Executive, his spouse and his dependents shall be
entitled to continuation of coverage  pursuant to any statutory rights the
Executive, his spouse or his dependents may then have under the group health
plan continuation coverage provisions of ERISA and the Code, or otherwise, at
the Company’s expense.  The prior provisions notwithstanding, the right of the
Executive, his spouse or dependents, to coverage as provided by the group health
plan continuation coverage provisions of ERISA and the Code or otherwise shall
be deemed to run concurrently with the continuation of health and/or dental
benefits under the first sentence of this paragraph.  Any expense incurred by
the Executive, legal or otherwise, incurred to enforce this or other provision
of this Agreement, shall be paid by the Company.
 
(D)           Severance Benefits in the Event of Resignation by the Executive
for Good Reason.  If, during the Term, Executive terminates his employment with
the Company for Good Reason, then Executive shall be entitled to the following
severance benefits, subject to the Executive’s compliance in all material
respects with the obligations set forth in Sections 8 through 11 below:
 
(i)           The Company shall pay the Executive a severance payment equal to
six (6) months of the then applicable Base Salary with 50% of such severance
payment being paid in a lump sum within ten (10) days of the cessation of the
Executive’s employment with the Company and the remaining fifty percent (50%) of
such severance payment and any accrued bonus, payable in six (6) equal, monthly
installments, without interest. Such severance payment shall be made with
respect to the Base Salary as in effect as of the date of the Executive’s
termination of employment with the Company; and
 
(ii)           The Company shall grant the Executive a stock option (the “Good
Reason Option”) to purchase an aggregate of Five Hundred Thousand (500,000)
shares of the common stock of the Company (the “Common Stock”), all of which
shall be granted as an incentive stock option to the extent permissible under
the Internal Revenue Code of 1986, as amended (the “Code”), and the remainder of
which shall be granted as a nonstatutory stock option.  The Good Reason Option
shall be fully vested and immediately exercisable by the Executive for up to the
longer of (i) one (1) year after termination of Executive’s employment with the
Company, or (ii) the remainder of the option period provided for in the Plan.
The Good Reason Option will be granted under the Plan pursuant to the Company’s
standard form of stock option agreement.  Except as expressly set forth herein,
the terms and conditions governing the Good Reason Option and the grant,
exercise and ownership of the Good Reason Option and the shares of Common Stock
for which such Good Reason Option is exercisable shall be governed by the Plan
and the applicable stock option agreement.  The Executive shall be required to
execute such stock option agreement as a condition precedent to the receipt of
the Good Reason Option and the Good Reason Option shall have an exercise price
per share of Common Stock to be determined at the time of grant by the Company’s
Board as the fair market value thereof on the date that Executive terminates his
employment with the Company for Good Reason.
 
(E)           Release.  As a condition to and in consideration for the receipt
of the severance payment(s) and other benefits to which the Executive may be
entitled pursuant to in
 
11

--------------------------------------------------------------------------------


this Section 7, Executive agrees to execute a Release Agreement with the
Company, in substantially the same form as that attached hereto as Exhibit A
(the “Release Agreement”), within the five (5) days after the date of his
cessation of employment with the Company. The Company shall not be obligated to
make any severance payment or provide any other benefits unless and until the
Company shall have received from the Executive a validly executed Release
Agreement that shall not have been revoked by the Executive during the
applicable Revocation Period (as such term is defined in the Release Agreement).
Provided that Company receives from the Executive a validly executed Release
Agreement which is not revoked during the applicable Revocation Period, the
Company agrees to commence making the severance payments and provide the other
benefits theretofore withheld within three (3) days of the end of the Revocation
Period. Executive acknowledges and agrees that the benefits provided by this
Agreement constitute adequate consideration to render enforceable such Release
Agreement against the Executive.
 
8.           Restrictive Covenants.


(A)           Noncompetition. The Executive acknowledges that the Executive
performs services of a unique nature for the Company that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company.  Accordingly, Executive agrees that
during the period (the “Noncompetition Period”) commencing on the date hereof
and ending on the date that is three (3) years after the date of his cessation
of employment with the Company, he will not, without the prior consent of the
Board, either directly or indirectly, in any capacity whatsoever, (i) compete
(as defined below) with the Company Group, or (ii) operate, control, advise, be
employed and/or engaged by, perform any consulting services for, invest in
(other than the purchase of no more than five percent (5%) of the publicly
traded securities of a company whose securities are traded on a national stock
exchange) or otherwise become employed by or with, any person, company or other
entity who or which, at any time during the Noncompetition Period, competes with
the Company Group.


As used above and in this paragraph, “compete” is defined as being employed by a
company engaged in the development, marketing, distribution or sale of package
or other shipping rate comparison system software used via the Internet in any
significant way similar to the Company’s www.redroller.com system and related
services. As used in the preceding sentence, the term “company” shall include,
but not be limited to, Pitney Bowes, NeoPost, Stamps.com, Newell Rubbermaid,
Kewill and any corporate parents or subsidiaries of the foregoing. The Executive
further expressly represents and understands that if the Executive’s employment
is terminated, this Agreement will prohibit the Executive from future employment
with all companies that compete with the Company Group, and as such, will
constrain some of the Executive’s overall possibilities for future
employment.  By executing this Agreement, Executive expressly represents that
his training, education and background are such that his ability to earn a
living shall not be impaired by the foregoing restriction in this Agreement.
 
           (B)            Nondisclosure.  During the Term and at any time
thereafter, the Executive agrees to hold as a secret and confidential (unless
disclosure is required pursuant to court order,
 
12

--------------------------------------------------------------------------------


subpoena, in a governmental proceeding, arbitration, or pursuant to other
requirement of law) any and all knowledge, technical information, business
information, developments, and trade secrets, of the Company Group or its
business, including, without limitation, (i) information or business secrets
relating to the products, customers, business, or any of its respective clients,
customers, consultants or licensees; and (ii) any of the Company Group’s
customer lists, pricing and purchasing information or policies (collectively,
“Confidential Information”), of which he has acquired knowledge during or after
his employment with the Company.  The foregoing shall not apply to information
that (a) was known to the public prior to its disclosure to the Executive; (b)
becomes generally known to the public subsequent to disclosure to the Executive
through no wrongful act of the Executive or any representative of the Executive;
or (c) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Executive further agrees not to use, directly or indirectly, such
Confidential Information for his own financial benefit or for the financial
benefit of others and/or disclose any of such Confidential Information without
the prior written consent of the Company. At the cessation of employment with
the Company, the Executive agrees to promptly return to the Company any and all
written Confidential Information received from the Company which relates in any
way to any of the foregoing items covered in this paragraph and to destroy any
transcripts or copies that the Executive may have of such Confidential
Information unless an alternative method of disposition is approved by the
Company.
 
(C)           Non-Solicitation.  During the Executive’s employment with the
Company and for the three (3) year period thereafter, the Executive agrees that
the Executive will not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company
Group or hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent; (ii) solicit, aid or induce any (a) client or customer doing business
with the Company Group as of the date of the termination of the Executive’s
employment or within the one (1) year period prior to such termination, or (b)
prospective client or customer of the Company Group whom or which is a
prospective client of the Company Group as of the date of the termination of the
Executive’s employment, to purchase goods or services then sold by the Company
Group from another person, firm, corporation or other entity or assist or aid
any other persons or entity in identifying or soliciting any such client or
customer or prospective client or customer or; (iii) solicit, aid or induce any
strategic vendor or any sales representative, distributor or advisor of the
Company Group to provide goods or services then provided to the Company Group to
another person, firm, corporation or other entity in the shipping industry or
assist or aid any other persons or entity in the shipping industry in
identifying or purchasing goods or services from such vendor, sales
representative, distributor or advisor.  An employee, representative or agent
shall be deemed covered by this sub-section while so employed or retained and
for one (1) year thereafter.
 
13

--------------------------------------------------------------------------------


(D)           Non-Disparagement.  During the Term and thereafter, the Executive
agrees not to disparage or encourage or induce others to disparage the Company
Group or any of the Company Group’s past or present employees, directors,
members, shareholders, products or services.  For purposes of this Agreement,
the term “disparage” includes, without limitation, comments or statements to the
press, to the Company Group or any of the Company Group’s employees, directors,
members or shareholders, or to any individual or entity with whom the Company
Group has a business relationship (including, without limitation, any vendor,
sales representative, advisor, supplier, client, customer or distributor of the
Company Group) that would adversely affect the Company Group or any of the
Company Group’s past or present employees, directors, members, shareholders,
products or services in any material respect, except as required by law, such as
when required by regulation or compelled by a court.
 
(E)           Return of Property.  On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company (including, but not limited to, any Company provided laptops, computers,
cell phones, wireless electronic mail devices or other equipment, or documents
and property belonging to the Company).
 
(F)           Tolling. In the event of any violation of the provisions of this
Section 8, the Executive acknowledges and agrees that the restrictions contained
in this Section 8 shall be extended by a period of time equal to the period of
such violation, it being the intention of the Parties that the running of the
applicable restriction period shall be tolled during any period of such
violation.
 
(G)           Reformation.  If it is determined by a court of competent
jurisdiction in any state or country that any restriction in this Section 8 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state or country, it is the intention of the Parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state or country.
 
(H)           Survival of Provisions.  The obligations contained in this Section
8 shall survive the termination or expiration of the Executive’s employment with
the Company and shall be fully enforceable thereafter.  The existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements set forth in this
Section 8; provided, however, that the foregoing shall not, in and of itself,
preclude the Executive from providing any defense the Executive may have against
the enforceability of the covenants and agreements in this Section 8, nor should
any suit or action by Executive to enforce the terms of this Agreement be
considered a disparagement.
 
9.           Intellectual Property Assignment. The Executive agrees that all
ideas, improvements, computer programs, code, flowcharts, inventions, and
discoveries that are
 
14

--------------------------------------------------------------------------------


directly related to the business of the Company (either as previously conducted
or as conducted at any time during the Executive’s employment), that the
Executive may have made or that the Executive may make or conceive, alone or
jointly with others, prior to or during the Executive’s employment with the
Company, only to the extent developed substantially during Company time and
using Company equipment, shall be the sole property of the Company, and the
Executive agrees:


 
(A)
to promptly disclose any such ideas, improvements, inventions, and discoveries
to the Company; and

 
 
(B)
to treat such ideas, improvements, inventions, and discoveries as Confidential
Information and as the trade secrets of the Company; and

 
 
(C)
not to disclose such ideas, improvements, inventions, and discoveries to anyone,
both during and after the Executive’s employment with the Company, without the
Company’s prior written approval.

 
The Executive hereby assigns all of his right, title and interest in and to any
such ideas, improvements, inventions, or discoveries, including any potential
patent rights and any additional rights conferred by law upon the Executive as
the author, designer, or inventor thereof, to (i) vest full title in the idea,
improvement, invention, or discovery in the Company, and (ii) to enable the
Company to seek, maintain or enforce patent or other protection thereon anywhere
in the world.


The Executive agrees that the Company is the author (owner) of any work of
authorship or copyrightable work (“Work”) created by Executive, in whole or in
part, during the Executive’s employment by the Company during Company time
and/or using Company equipment and directly relating to the business of the
Company as previously conducted or as conducted at any time during Executive’s
employment. The Executive acknowledges that each writing and other literary
Work, each drawing and other pictorial and/or graphic Work and any audio-visual
Work, created by the Executive, in whole or in part, during Company time and/or
using Company equipment and directly relating to his position or
responsibilities with the Company, has been prepared by the Executive for the
Company as a Work for hire. The Executive agrees that in the event that such
Work is not considered Work for hire, the Executive hereby assigns all copyright
and any other rights conferred in law unto the Executive in and to such Work to
the Company. The Executive agrees that at the request of the Company, the
Executive will execute any documents deemed necessary by the Company to (i) vest
full title to the Work in the Company, and (ii) enable the Company to register,
maintain, or enforce copyrights in the Work anywhere in the world. The Executive
will treat any such Work as Confidential Information and as the trade secrets of
the Company and will not disclose it to anyone both during and after the
Executive’s employment by the Company, without the Company’s prior written
approval.


15

--------------------------------------------------------------------------------


The Executive recognizes that the ideas, improvements, inventions, discoveries
and Works directly relating to the Executive’s activities while working for the
Company and developed by him, alone or with others, within one (1) year after
termination of the Executive’s employment with the Company may have been
developed in significant part while employed by the Company. Accordingly, the
Executive agrees that such ideas, improvements, inventions, discoveries and
Works, if directly related to any of the business activities or computer
software or software development of the Company, shall be presumed to have been
developed during the Executive’s employment with the Company and shall be and
hereby are assigned in accordance with the foregoing provisions, unless the
Executive receives prior written consent from the Company otherwise.
 
10.           Cooperation.  Upon the receipt of reasonable notice from the
Company (including the Company’s outside legal counsel), the Executive agrees
that while employed by the Company and thereafter, the Executive will reasonably
respond and provide information with regard to matters in which the Executive
has knowledge as a result of the Executive’s employment with the Company, and
will provide reasonable assistance to the Company and its representatives in
defense of any claims that may be made against the Company, and will reasonably
assist the Company in the prosecution of any claims that may be made by the
Company, to the extent that such claims may relate to the period of the
Executive’s employment with the Company.  The Executive agrees to promptly
inform the Company if the Executive becomes aware of any lawsuits involving such
claims that may be filed or threatened against the Company.  The Executive also
agrees to promptly inform the Company (to the extent the Executive is legally
permitted to do so) if the Executive is asked to assist in any investigation of
the Company or their actions, regardless of whether a lawsuit or other
proceeding has then been filed with respect to such investigation, and shall not
do so unless legally required.


11.           Acknowledgments.


(A)           Executive specifically acknowledges that the covenants set forth
herein restricting competition, disclosure, solicitation/interference and
disparagement are reasonable, appropriate and necessary as to duration, scope
and geographic area in view of the nature of the relationship between the
Executive and the Company and the investment by the Company of significant time
and resources in the training, development and employment of the Executive. The
Executive warrants and represents that in the event that any of the restrictions
set forth in these covenants become operative, he will be able to engage in
other activities for the purpose of earning a livelihood, and shall not be
impaired by these restrictions.


(B)           Executive further acknowledges that the Company’s remedies at law
for any breach or threatened breach of these covenants, including monetary
damages to which the Company may be entitled, would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
its successors and assigns, shall, without the posting of any bond, be entitled
to obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
 
16

--------------------------------------------------------------------------------


Such equitable relief shall not be exclusive, but shall be in addition to any
other rights or remedies which the Company may have for any such breach or
threatened breach.  In the event of any material breach, non-performance or
non-observance, by the Executive of any term of Section 8 of this Agreement,
that if curable, is not cured within ten (10) days of the giving of written
notice thereof to the Executive, the Company’s obligation to pay severance
benefits hereunder shall immediately cease and the Executive shall immediately
refund to the Company any severance benefits previously received.


12.           Tax Matters.
 
(A)           Withholding.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
(B)           Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A.
 
13.           Governing Law.  This Agreement shall be governed and performed in
accordance with, and only to the extent permitted by, the laws of the State of
Connecticut applicable to contracts made and to be performed entirely within the
State of Connecticut without giving effect to rules governing the conflict of
laws.  Any action or proceeding to enforce or arising out of this Agreement
shall be commenced in the courts located in Fairfield County in the State of
Connecticut.  The Parties consent to the exclusive jurisdiction of such courts,
agree that venue will be proper in such courts and waive any objections based
upon forum non conveniens.  The choice of forum set forth in this Section 13
will not be deemed to preclude the enforcement of any judgment obtained in such
forum or the taking of any action under this Agreement to enforce such judgment
in any other jurisdiction.
 
14.           Assignment.
 
(A)           This Agreement is personal to each of the Parties.  Except as
provided in sub-section (B) below, no party hereto may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other party hereto.  Any purported assignment or delegation by the Executive
in violation of the foregoing shall be null and void ab initio and of no force
and effect.
 
(B)           Notwithstanding sub-section (A) above, the Company may assign its
rights and obligations under this Agreement to any successor to all or
substantially all of the business and/or assets of the Company which assumes the
obligations of the Company hereunder in writing, by operation of law, or
otherwise.
 
17

--------------------------------------------------------------------------------


15.           Notice.  Any notice or other communication required or permitted
to be given under this Agreement (a “Notice”) will be in writing and delivered
in person, by facsimile transmission (with a Notice contemporaneously given by
another method specified in this Section 15), by overnight courier service or by
postage prepaid mail with a return receipt requested, at the following locations
(or to such other address as either party may have furnished to the other in
writing by like Notice):
 
If to the Executive:
 
Michael T. Tribolet


 
If to the Company:
 
RedRoller Holdings, Inc.
Soundview Plaza
1266 East Main Street
Stamford, CT 06902-3546
Attn: Chairman of the Board of Directors
 
All such Notices will only be duly given and effective upon receipt (or refusal
of receipt).
 
16.           Entire Agreement; Amendments; Waivers. This Agreement contains the
entire agreement between the Parties with respect to the subject matter hereof
and replaces or supersedes any previous agreements (written or oral), letters,
offers, term sheets or other communication between the Company and the
Executive on such subject matter. This Agreement may not be changed orally, but
only by agreement, in writing, signed by each of the Parties. The terms or
covenants of this Agreement may be waived only be a written instrument
specifically referring to this Agreement, executed by the party waiving
compliance. The failure of the Company at any time, or from time to time, to
require performance of any of the Executive’s obligations under this Agreement
shall in no manner affect the Company’s right to enforce any provisions of this
Agreement at a subsequent time, and the waiver by the Company of any right
arising out of any breach shall not be construed as a waiver of any right
arising out of any subsequent breach.
 
17.           Representations.  The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder.
 
18.           Section Headings; Inconsistency.  The section headings used in
this Agreement are intended solely for convenience of reference and shall not
affect, and shall not be used in connection with, the construction or
interpretation of this Agreement.  In the event of any
 
18

--------------------------------------------------------------------------------


inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall control.
 
19.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
20.           Counterparts. This Agreement may be executed in multiple
counterparts (including via facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same document.
 
 

 


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
19

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
 

  COMPANY:           RedRoller Holdings, Inc.          
 
By:
/s/ Robert J. Crowell       Name:  Robert J. Crowell       Title:    Chairman of
the Board          

 
 
 
 

 
EXECUTIVE:
               
 
/s/ Michael T. Tribolet     Michael T. Tribolet          

 
 
 
 
 
20

--------------------------------------------------------------------------------

